         Case 1:21-cv-06458-JPC Document 15 Filed 08/19/21 Page 1 of 1
                                                                   Cowan, Liebowitz & Latman, P.C.
                                                                   114 West 47th Street
                                                                   New York, NY 10036
                                                                   (212) 790-9200 Tel
                                                                   (212) 575-0671 Fax
                                                                   www.cll.com

                                                                   Joelle A. Milov
                                                                   Attorney
                                                                   (212) 790-9247
                                                                   jam@cll.com


                                            August 16, 2021

                                                               Defendant's request is granted. Defendant
VIA ECF                                                        shall answer, or otherwise respond to, the
                                                               Complaint by September 20, 2021.
Hon. John P. Cronan
United States District Judge
United States District Court
                                           SO ORDERED.                      _____________________
Southern District of New York
                                           Date: August 18, 2021               JOHN P. CRONAN
500 Pearl St.
                                           New York, New York               United States District Judge
New York, NY 10007-1312

       Re:    Diatek Licensing LLC v. MLB Advanced Media, L.P., 1:21-cv-
              06458 (JPC)

Dear Judge Cronan:

        We represent Defendant MLB Advanced Media, L.P. (“Defendant” or “MLBAM”) in the
above-referenced litigation. We are writing pursuant to Rule 3.B of Your Honor’s rules to
request a thirty-day extension of Defendant’s time to answer or move with respect to the
complaint in this action. The original response date was August 20, 2021. Thirty days from
August 20, 2021 is Sunday, September 19, 2021. Therefore, MLBAM respectfully requests a
new response date of September 20, 2021. The extension is requested to allow counsel time to
investigate the claims made within the filed complaint. There have been no previous requests for
extensions. Plaintiff’s counsel does not oppose the requested thirty-day extension.



                                            Respectfully,



                                            Joelle A. Milov

cc: All Counsel of Record (via ECF)
